       Case 3:21-cr-00282-JLS Document 24 Filed 03/25/21 PageID.51 Page 1 of 1




 1
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                          SOUTHERN DISTRICT OF CALIFORNIA
 7
     UNITED STATES OF AMERICA,                       )    Case No. 21-CR-0282-JLS
 8                                                   )
                                   Plaintiff,        )
 9                                                   )    ORDER TO PRESERVE
            v.                                       )    BULK NARCOTICS
10                                                   )
     ROBERTO JAVIER LENCIONI,                        )
11                                                   )
                                 Defendant.          )
12                                                   )
                                                     )
13
14         Presently before the Court is the United States’ motion for an order directing the
15 United States to preserve the bulk narcotics seized in this case. Having reviewed the United
16 States’ request, and good cause appearing, the Court GRANTS the United States’ motion.
17         Accordingly, the Court ORDERS that the United States preserve the narcotics seized
18 in this case. The Court further ORDERS that all government agencies and private
19 contractors having custody of such evidence be notified of this preservation order.
20         This ORDER shall terminate upon the earlier of the acceptance of a guilty plea by
21 the District Court, a finding of not guilty at trial, dismissal of the case, or further Order of
22 the Court.
23         IT IS SO ORDERED.
24 Dated: March 25, 2021
25
26
27
28
